Citation Nr: 0406904	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1987 RO decision that assigned a 50 percent evaluation 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 RO decision that there was no 
CUE in an April 1987 RO decision that confirmed and continued 
a 50 percent rating for PTSD. 


FINDINGS OF FACT 

1.  By a rating decision dated on April 22, 1987, the RO 
confirmed and continued a 50 percent rating for PTSD.

2.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the April 1987 rating decision.

3.  There was no undebatable error of fact or law in the 
April 19787 rating decision.


CONCLUSION OF LAW

The April 22, 1987, RO decision that assigned a 50 percent 
rating for PTSD is not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1987 VA examination report reflects that the 
examiner did not have access to the claims folder, and only 
reviewed an administrative file which reflected a period of 
hospitalization from March 14, to April 11, 1979.  It was 
generally noted that that due to the veteran's tangential 
narrative style and the lack of outside corroborating 
information it was extremely difficult to diagnostically 
evaluate the veteran with a high degree of reliability or 
accuracy.  It was noted that the veteran's living situation 
appeared to be quite a tenuous one.  He had intermittently 
lived on the streets and in the woods.  He was living in a 
ministorage unit and had no regular social contacts.  He said 
he tended to hang around the campus of Humboldt State 
University, attempting to gain admission.  He said he spent 
much of the time attempting to convince people that his 
problems resulted from Dioxin poisoning.  

On mental status evaluation, it was noted that he was dressed 
in clean but torn clothing.  It was concluded he was 
adequately groomed given his living circumstances.  His 
speech was rapid, tended to be extremely digressive and 
tangential.  He focused obsessively on the notion that he 
suffered from Dioxin poisoning.  He appeared to have several 
bizarre and somewhat paranoid delusions and felt that VA was 
against him.  He denied hallucinatory experiences but did 
show some tendency towards self-referential thinking.  He 
denied suicidal or homicidal ideation.  He reported that his 
mood was good.  His affect was quite irritable and labile.  
He was oriented in all 3 spheres but showed definite 
bizarreness in his response to questioning regarding his 
cognitive abilities.  His ability to abstract and generalize 
was somewhat bizarre and rather concrete.  His proverbs were 
only marginally interpreted.  He was unable to perform serial 
7s.  His fund of knowledge was adequate.  It was noted he had 
little insight into his disturbance.  His judgment was 
conventially intact.  He was deemed competent to handle his 
own funds.  The diagnostic impressions included rule out 
chronic schizophrenia undifferentiated type, and PTSD by 
history.  It was noted that it was extremely difficult to 
accurately diagnose the veteran's condition.  He appeared to 
function on the borderline of a psychosis with several 
bizarre and delusional ideas.  He was socially estranged.  He 
showed difficulty with impulse control.  His speech tended to 
be extremely digressive.  He had difficulty in following 
complex logical operations.  His employability was marginal.  
He had several brief jobs but tended to be fired from these 
positions due to difficulty following instructions.  It was 
noted that his condition was unlikely to improve. 

In an addendum to the February 1987 examination, described 
above, it was noted that the claims folder had been made 
available to the examiner and that it presented an extremely 
confused picture.  The veteran's level of functioning was 
quite marginal and his ability to be stably and gainfully 
employed was marginal at best.  It was noted that the 
February 1987 examination revealed some evidence of PTSD with 
a clear cut history of combat exposure.  The veteran reported 
a significant period of time in which he had some degree of 
flashbacks, primarily explosions; he had a somewhat 
exaggerated startle reaction; he had difficulty in 
concentrating; and he had a very poor sleep patterns, with 
the tendency to awaken quite easily.  The examiner was 
impressed with the more severe aspects of the veteran's 
psychiatric pathology.  It was noted that he had a very 
digressive and tangential speech pattern with frequent 
obsessive focusing on the notion of Dioxin poisoning and a 
rather bizarre somewhat paranoid delusion that that the VA 
was against him.  Referential thinking and an irritable and 
labile effect was also noted.  It was concluded that it was 
extremely difficult to adequately diagnose the veteran's 
extremely complicated case.  It was noted that he did show 
several of the stigmata of PTSD related to his combat 
experience and there was a significant element of 
bizarreness, self referential and paranoid thinking, and 
nearly delusional belief systems that suggested the presence 
of a more serious psychiatric disorder.  It was noted that 
the veteran's condition represented a tangled web of 
different diagnostic features.  It was noted that there was 
some evidence of a mild pre-service personality disorder and 
a history of dyslexia combined with a relatively high IQ.  

It was opined that there was no doubt that the veteran was 
traumatized while in Vietnam and had tended to blame many of 
his subsequent problems on his Vietnam experiences.  It was 
noted that his somatizing defense mechanisms tended to 
exaggerate the degree of the severity of his symptoms and 
that he became extremely angry with VA for not assessing 
these symptoms.  It was noted that the veteran was not 
floridly psychotic and that many aspects of his mental status 
examination revealed that the veteran frequently functioned 
on a level quite close to that of a psychotic thought 
disorder.  It was pointed out that such a degree of 
functioning may be seen in individuals who suffer from a 
borderline personality disorder.  It was also possible that 
his condition represented a smoldering type of schizophrenic 
thought disorder.  Regardless of the veteran's diagnoses, it 
was clear that the veteran did suffer from a significantly 
disabling psychiatric condition which was intimately 
connected with his experience of military service. 

In an April 22, 1987, RO decision, it was determined that the 
veteran had some degree of flashbacks, a startle reaction, 
difficulty concentrating, and sleep difficulties.  It was 
noted that the examination revealed several bizarre and 
paranoid delusions.  An addendum to the examination was noted 
as reflecting that the veteran's diagnostic picture presented 
a tangled web of different features.  It was concluded that 
the veteran clearly suffered from a significantly disabling 
psychiatric condition connected with his military experience.  
It was concluded that the veteran's condition was 50 percent 
disabling. 

From the outset, the Board notes that the U.S. Court of 
Appeals for Veterans Claims has determined that the Veterans 
Claims Assistance Act (VCAA) has no applicability to cases 
involving CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001). 

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  



Law at the Time of the 1987 RO Decision

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

It is noted that the RO, in 1987, rated the veteran's 
service-connected psychiatric disorder under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (PTSD).  A 100 percent rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosion of aggressive energy result in 
a profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is seriously 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is pronounced impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
substantially impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in severe industrial impairment. 

The veteran argues that the April 1987 RO decision is clearly 
and unmistakably erroneous in that the RO failed to take into 
account the complete extent of his psychiatric symptomatology 
when evaluating his PTSD.  Specifically, the veteran appears 
to be arguing that all of the veteran's psychiatric 
symptomatology should have been considered when evaluating 
his PTSD, to include any symptoms stemming from his 
personality disorder and his psychosis which, incidentally, 
are not service-connected.  The justification for the 
inclusion of non-PTSD symptoms in the PTSD evaluation is 
based on the 1987 VA examiner's comment that regardless of 
the veteran's diagnoses it was clear that he did suffer from 
a significantly disabling psychiatric condition which was 
intimately connected with his experience of military service.  
In the alternative, the veteran argues that the 
aforementioned comment from the VA examiner raises a claim of 
service connection for a psychiatric disability (not 
including PTSD). 
 
The Board notes the veteran's arguments are not specific 
contentions of error of fact or law in the 1987 RO decision.  
It appears that the veteran is making an allegation as to how 
the facts were weighed in the RO decision; and this cannot 
form the basis of a CUE claim.  It is noted that the RO 
properly applied the extant law to the facts before it, to 
include the 1987 VA examination and addendum discussed above.  
The RO properly considered the veteran's PTSD symptomatology 
when rating his PTSD.  The RO considered his flashbacks, his 
startle reaction, his difficulty concentrating, and his sleep 
difficulties, and determined that such was productive of a 50 
percent rating.  The RO was not required to consider any non-
service-connected psychiatric symptomatology when evaluating 
his PTSD including any symptoms stemming from a personality 
disorder or a possible schizophrenic thought disorder.  
38 C.F.R. § 4.14 (1987).  Further, any failure to develop 
raised claims of service connection for psychiatric disorders 
other than PTSD is a failure in the duty to assist and does 
not constitute CUE.  Tetro v. West, 13 Vet. App. 404 (2000).

Given the aforementioned, the RO assigned a 50 percent rating 
based on correctly applying the existing laws and regulations 
to the facts they had.  The claim is denied.


ORDER

The claim of clear and unmistakable error in an April 1987 
rating decision is dismissed without prejudice.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



